THE THIRTEENTH COURT OF APPEALS

                                   13-12-00199-CV


                            GRADY DOWELL
                                  v.
 GRACIE QUIROZ, AS ADMINISTRATRIX OF THE ESTATE OF MARIO GONZALEZ
   LIRA, NOE LIRA; MARIA ANGELES LIRA; MARLINY GUTIERREZ, ANNETTE
          GUTIERREZ, NANCY GUTIERREZ, AND DAVID GUTIERREZ


                                 On appeal from the
                County Court at Law No. 2 of Cameron County, Texas
                         Trial Cause No. 2006-CPC-92-B


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, vacates the trial court’s judgment of March 8, 2012, and dismisses the case.

The Court orders the judgment vacated and the case is DISMISSED. Costs of the

appeal are adjudged against the appellant.

      We further order this decision certified below for observance.

February 26, 2015.